DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 and 11-25 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 10, 2022 has been entered and made of record.  In view of Applicant’s amendment for the abstract, the objection to the specification has been expressly withdrawn.

Allowable Subject Matter
	Claims 1-9 and 11-25 are allowed.  
The following is an examiner’s statement of reasons for allowance.
As to claim 1, it is persuasive that “Applicant has incorporated the subject matter of allowable claim 10 into claim 1” (Remarks, p. 8).
Accordingly, the closest known prior art, i.e., Liu et al. (US 2012/0248935 A1), Murase et al. (US 2021/0268544 A1), Liu et al. (US 2012/0326568 A1), Liu et al. (US 2012/0299448 A1), Liu et al. (US 2014/0333178 A1), Liu et al. (US 2012/0326854 A1), Oh et al. (US 2014/0070667 A1), Son et al. (US 2014/0292144 A1) and Takahishi et al. (US 2010/0165794 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the first part extends beyond two opposite sides of the supporting block when viewed from a side of the supporting block to which the second part is fixed, and weights attached to both ends of the first part, respectively”.
claims 2-9 and 11-25, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Feb. 21, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***